WEBB, Judge.
In her sole assignment of error the movant contends that, when viewed in the light most favorable to her, the evidence was sufficient to establish her right to relief. She argues it was error for the trial court to grant the respondents’ motion for dismissal under Rule 41(b) of the North Carolina Rules of Civil Procedure. We disagree.
*746G.S. 1A-1, Rule 41(b) provides in pertinent part as follows:
“After the plaintiff, in an action tried by the court without a jury, has completed the presentation of his evidence, the defendant, without waiving his right to offer evidence in the event the motion is not granted, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment against the plaintiff or may decline to render any judgment until the close of all the evidence.”
The movant in this case had the burden to prove that she was not served with proper notice in order to be entitled to relief. During the presentation of the movant’s evidence, Deputy W. L. Lawrence of the Durham County Sheriffs Department testified that he served the Notice of Hearing on the movant at her home on 25 October 1977. The return of service indicates that the movant was properly served. Although the movant presented evidence indicating she was at work and not at home at the time notice was allegedly served, we believe the judge’s finding of fact was supported by the evidence. In a nonjury case, the judge is the trier of facts. At the close of the movant’s evidence, the judge may grant judgment against the movant on the basis of facts as he determines them to be. G.S. 1A-1, Rule 41(b). This is true even where the movant has made out a prima facie case which would withstand a motion for directed verdict for the respondent in a jury trial. Helms v. Rea, 282 N.C. 610, 194 S.E. 2d 1 (1973). Judge McLelland heard and weighed the evidence presented here by the movant. He found as a fact that the movant was “personally served with the required notice of hearing in these foreclosure proceedings by [the deputy] on October 25, 1977” and this finding has support in the record. There was, therefore, no error in the order denying the motion to set aside the foreclosure and sale.
The movant relies on Harrington v. Rice, 245 N.C. 640, 97 S.E. 2d 239 (1957) for her contention that her unequivocal testimony that she was not served with notice, coupled with supporting testimony from other witnesses, is sufficient to set aside the deputy’s return of service. It is true that such evidence of nonservice may be enough to outweigh other evidence that proper service occurred, but Harrington does not require a reversal of *747the order in the case at bar. In Harrington the trial judge weighed the evidence and found facts in favor of the defendant. In the present case, Judge McLelland considered the evidence and made findings of fact against the movant. In both cases “[t]he credibility of the witnesses and the weight of the evidence were for determination by the court below in discharging its duty to find the facts.” Harrington, supra, at 643, 97 S.E. 2d at 241. Even though the movant presented some evidence of nonservice in the instant case, “[a] motion to dismiss made pursuant to Rule 41(b) permits the trial judge to weigh the evidence, to find facts against the [movant], and to sustain [respondents’] motion” at the conclusion of the movant’s evidence. Neasham v. Day, 34 N.C. App. 53, 55, 237 S.E. 2d 287, 288 (1977). The trial judge here did precisely this, and we find no error.
Affirmed.
Judges WHICHARD and BRASWELL concur.